FILED
                            NOT FOR PUBLICATION                             OCT 30 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GABRIEL LUCIAN ROMAN, AKA                        No. 11-56168
Gabriel L. Roman,
                                                 D.C. No. 2:11-cv-03155-RGK-
              Plaintiff - Appellant,             AJW

  v.
                                                 MEMORANDUM *
JEFFERSON AT HOLLYWOOD LP,
DBA Jefferson at Hollywood Apartments;
GREYSTAR REAL ESTATES
PARTNERS, LLC,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted October 11, 2012 **
                               Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: PREGERSON and W. FLETCHER, Circuit Judges, and PIERSOL, Senior
District Judge.***


         Appellant appeals the district court’s dismissal of his federal Fair Housing

Act (FHA) claims against Appellees, the owners of Jefferson at Hollywood

Apartments. The parties are familiar with the facts underlying the appeal and thus

we do not state them here. We have jurisdiction under 28 U.S.C. §§ 1331 and

1291. We affirm.

         The district court properly concluded that Appellant failed to state a claim

under the FHA. To show reasonable accommodation discrimination, a plaintiff is

required to show that: (1) he suffers a “handicap” as defined by the FHA; (2)

defendants knew or should have known of plaintiff’s handicap; (3) accommodation

“may be necessary” to afford the plaintiff “an equal opportunity to use and enjoy

the dwelling”; and (4) defendants refused to make such an accommodation. 42

U.S.C. § 3604(f)(3)(B); Giebeler v. M & B Assocs., 343 F.3d 1143, 1147 (9th Cir.

2003).

         Appellant alleged that he suffers from depression and anxiety and that

Appellees were aware of his condition. But Appellant failed to allege anything



          ***
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for South Dakota, sitting by designation.

                                             2
showing that Appellees’ waiver of a $75 monthly storage fee was necessary for

Appellant’s use and enjoyment of his two-bedroom Section 8 apartment, rather

than for his live-in caretaker’s convenience. See United States v. Cal. Mobile

Home Park Mgmt. Co., 107 F.3d 1374, 1381 (9th Cir. 1997) (finding that the

plaintiff failed to prove her prima facie case of FHA discrimination because she

“failed to show why [her caretaker]’s convenience is necessary for her own use and

enjoyment of her home”). See also Budnick v. Town of Carefree, 518 F.3d 1109,

1119-20 (9th Cir. 2008).

      Appellant also failed to allege anything showing that his second requested

accommodation, that he be immediately moved to a top-floor, Section 8 eligible

unit, was reasonable or even possible. Giebeler v. M & B Assocs., 343 F.3d 1143,

1156 (9th Cir. 2003) (holding that a plaintiff alleging FHA reasonable

accommodation discrimination has the burden to show reasonableness or

possibility of accommodations). Instead, Appellant’s allegations show that no

Section 8 eligible top-floor unit was available at the time of his request and that

Appellees made reasonable efforts to accommodate Appellant, including placing

him on waitlists for other Section 8 units and making arrangements for him to

switch his unit with a comparable unit just above his by paying $300 for overall

moving expenses.


                                           3
      Regarding Appellant’s FHA retaliation claim, Appellant did not allege any

facts to show that it was Appellant’s request for accommodations, rather than

Appellant’s persistent harassment of Appellees’ leasing staff and other tenants, that

caused Appellees to complain to the Los Angeles Housing Authority. See DuBois

v. Ass’n of Apartment Owners of 2987 Kalakaua, 453 F.3d 1175, 1180 (9th Cir.

2006) (affirming grant of summary judgment to defendants as to plaintiff’s FHA

retaliation claim in part because of plaintiff’s failure to show a “casual link”

between his protected activity and defendants’ adverse action).

      The district court properly declined to exercise supplemental jurisdiction of

Appellant’s state law claims under 28 U.S.C. § 1367(c)(3). Such jurisdiction is

“purely discretionary” once all federal claims have been dismissed. Carlsbad

Tech., Inc. v. HIF Bio, Inc., 129 S. Ct. 1862, 1866-67 (2009).

      Finally, the district court did not err in denying Appellant’s request to allow

Luminita, Appellant’s ex-wife and caretaker, to speak on his behalf in court. See

28 U.S.C. § 1654. While the Americans with Disabilities Act (ADA) requires state

courts to make disability accommodations, the ADA does not apply to federal

courts. 42 U.S.C. § 12131(1)(A).

      Accordingly, the district court is AFFIRMED.




                                           4